As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 914-741-5600 Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. The Merger Fund VL SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 69.52% ADVERTISING - 1.83% Lamar Advertising Company Class A (a)(f) $ AGRICULTURAL PRODUCTS - 4.14% Viterra, Inc. (b)(f)(i) APPAREL RETAIL - 1.81% Collective Brands, Inc. (a) J.C. Penney Company, Inc. AUTO PARTS & EQUIPMENT - 1.00% Visteon Corporation (a)(f) BREWERS - 0.59% Molson Coors Brewing Company (f) BROADCASTING & CABLE TV - 2.08% Astral Media, Inc. Class A (b)(g) CC Media Holdings, Inc. (a) Discovery Communications, Inc. Class C (a)(e) CABLE & SATELLITE TV - 1.77% Comcast Corporation Special Class A (e) CONSTRUCTION & ENGINEERING - 2.01% Chicago Bridge & Iron Company N.V. (b)(f) The Shaw Group Inc. (a)(f) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS - 0.64% Navistar International Corporation (a)(f) DISTILLERS & VINTNERS - 0.73% Constellation Brands, Inc. (a)(f) DIVERSIFIED CHEMICALS - 0.81% Huntsman Corporation (f) DIVERSIFIED METALS & MINING - 0.02% Pilot Gold, Inc. (a)(b) ELECTRICAL COMPONENTS & EQUIPMENT - 5.71% Cooper Industries PLC (b)(g) HOUSEHOLD PRODUCTS - 0.40% The Procter & Gamble Company (f) INDUSTRIAL CONGLOMERATES - 1.63% Tyco International Ltd. (b)(f) INDUSTRIAL MACHINERY - 1.37% Robbins & Myers, Inc. (f) INTEGRATED OIL & GAS - 1.87% BP PLC - ADR (f) INTEGRATED TELECOMMUNICATION SERVICES - 2.88% CenturyLink, Inc. (f) TELUS Corporation (non-voting) (b) Verizon Communications, Inc. (f) INTERNET SOFTWARE & SERVICES - 2.36% Yahoo! Inc. (a)(f) IT CONSULTING & OTHER SERVICES - 0.93% hiSoft Technology International Ltd. - ADR (a) MANAGED HEALTH CARE - 7.53% AMERIGROUP Corporation (a)(g) Coventry Health Care, Inc. (g) MULTI-LINE INSURANCE - 1.02% American International Group, Inc. (a)(f) OIL & GAS EXPLORATION & PRODUCTION - 2.27% Anadarko Petroleum Corporation (f) Chesapeake Energy Corp. (f) Nexen, Inc. (b) Progress Energy Resources Corp. (b) OIL & GAS REFINING & MARKETING - 1.05% Sunoco, Inc. OIL & GAS STORAGE & TRANSPORTATION - 0.25% Williams Companies, Inc. (f) PACKAGED FOODS & MEATS - 3.60% Dole Food Company, Inc. (a)(f) Hillshire Brands Company (f) Kraft Foods, Inc. (f) PERSONAL PRODUCTS - 0.80% Mead Johnson Nutrition Co. (f) PHARMACEUTICALS - 5.50% Abbott Laboratories (f) Medicis Pharmaceutical Corporation Class A (f) Par Pharmaceutical Companies, Inc. (a) Pfizer, Inc. (f) Warner Chilcott PLC (b)(f) REGIONAL BANKS - 0.39% Citizens Republic Bancorp, Inc. (a) KeyCorp SECURITY & ALARM SERVICES - 0.51% Corrections Corporation of America (f) SEMICONDUCTOR EQUIPMENT - 0.43% Lam Research Corporation (a) SPECIALIZED CONSUMER SERVICES - 0.35% H&R Block, Inc. SYSTEMS SOFTWARE - 4.03% Ariba, Inc. (a)(g) TECHNOLOGY DISTRIBUTORS - 0.18% Brightpoint, Inc. (a) THRIFTS & MORTGAGE FINANCE - 1.10% Hudson City Bancorp, Inc. TRUCKING - 5.93% Dollar Thrifty Automotive Group, Inc. (a)(f) Hertz Global Holdings, Inc. (a) TOTAL COMMON STOCKS (Cost $9,421,378) WARRANTS - 0.00% Kinross Gold Corporation (a)(b) TOTAL WARRANTS (Cost $2,560) Principal Amount CORPORATE BONDS - 2.86% McJunkin Red Man Corp. $ 9.500%, 12/15/2016 Rite Aid Corp. 10.375%, 7/15/2016 TOTAL CORPORATE BONDS (Cost $391,781) PURCHASED PUT OPTIONS - 0.15% Contracts (100 shares per contract) Abbott Laboratories 14 Expiration: November 2012, Exercise Price: $62.50 American International Group, Inc. 43 Expiration: November 2012, Exercise Price: $25.00 Anadarko Petroleum Corporation 15 Expiration: November 2012, Exercise Price: $57.50 BP PLC - ADR 61 Expiration: October 2012, Exercise Price: $35.00 CenturyLink, Inc. 1 Expiration: October 2012, Exercise Price: $31.00 2 4 Expiration: October 2012, Exercise Price: $32.00 10 23 Expiration: October 2012, Exercise Price: $33.00 17 Expiration: January 2013, Exercise Price: $34.00 Chesapeake Energy Corp. 47 Expiration: January 2013, Exercise Price: $14.00 Constellation Brands, Inc. 11 Expiration: October 2012, Exercise Price: $27.50 20 Expiration: November 2012, Exercise Price: $27.50 Corrections Corporation of America 21 Expiration: December 2012, Exercise Price: $26.00 Dole Food Company, Inc. 32 Expiration: January 2013, Exercise Price: $10.00 European Aeronautic Defence and Space Company NV 38 Expiration: November 2012, Exercise Price: $22.00 H&R Block, Inc. 14 Expiration: January 2013, Exercise Price: $10.00 Hertz Global Holdings, Inc. 18 Expiration: November 2012, Exercise Price: $10.00 20 Expiration: November 2012, Exercise Price: $11.00 Hillshire Brands Company Expiration: October 2012, Exercise Price: $16.00 (d) Huntsman Corporation 6 Expiration: October 2012, Exercise Price: $11.00 15 46 Expiration: November 2012, Exercise Price: $11.00 J.C. Penney Company, Inc. 11 Expiration: November 2012, Exercise Price: $18.00 36 Expiration: November 2012, Exercise Price: $19.00 KeyCorp 23 Expiration: December 2012, Exercise Price: $7.00 Kraft Foods, Inc. 28 Expiration: October 2012, Exercise Price: $34.00 42 55 Expiration: October 2012, Exercise Price: $35.00 55 Lamar Advertising Company Class A 61 Expiration: October 2012, Exercise Price: $29.00 Materials Select Sector SPDR Trust 3 Expiration: December 2012, Exercise Price: $38.00 Mead Johnson Nutrition Co. 15 Expiration: November 2012, Exercise Price: $60.00 Molson Coors Brewing Company 18 Expiration: October 2012, Exercise Price: $35.00 45 Navistar International Corporation 38 Expiration: October 2012, Exercise Price: $20.00 4 Expiration: November 2012, Exercise Price: $18.00 News Corporation Class A 13 Expiration: October 2012, Exercise Price: $16.00 65 14 Expiration: October 2012, Exercise Price: $17.00 70 12 Expiration: October 2012, Exercise Price: $18.00 30 Pfizer, Inc. 44 Expiration: December 2012, Exercise Price: $18.00 The Procter & Gamble Company 8 Expiration: January 2013, Exercise Price: $55.00 SPDR S&P rust 21 Expiration: October 2012, Exercise Price: $139.00 20 Expiration: October 2012, Exercise Price: $142.00 Tyco International Ltd. 10 Expiration: October 2012, Exercise Price: $45.00 50 4 Expiration: October 2012, Exercise Price: $47.00 14 26 Expiration: October 2012, Exercise Price: $50.00 Verizon Communications, Inc. 20 Expiration: October 2012, Exercise Price: $39.00 50 Visteon Corporation 26 Expiration: October 2012, Exercise Price: $35.00 5 Expiration: October 2012, Exercise Price: $40.00 Warner Chilcott PLC 15 Expiration: October 2012, Exercise Price: $11.00 75 17 Expiration: October 2012, Exercise Price: $12.00 Williams Companies, Inc. 10 Expiration: November 2012, Exercise Price: $25.00 55 Yahoo! Inc. Expiration: October 2012, Exercise Price: $12.00 18 Expiration: January 2013, Exercise Price: $12.50 TOTAL PURCHASED PUT OPTIONS (Cost $56,176) Principal Amount ESCROW NOTES - 0.02% $ Delphi Financial Class Action Trust Escrow (a)(d) Washington Mutual, Inc. 5.250%, 9/15/2017 (a)(d) TOTAL ESCROW NOTES (Cost $0) Shares SHORT-TERM INVESTMENTS - 24.12% BlackRock Liquidity Funds TempFund Portfolio, 0.14% (c)(e) Fidelity Institutional Government Portfolio, 0.01% (c)(h) Fidelity Institutional Money Market Portfolio, 0.16% (c) Goldman Sachs Financial Square Money Market Fund, 0.16% (c)(h) The Liquid Asset Portfolio, 0.17% (c)(h) TOTAL SHORT-TERM INVESTMENTS (Cost $3,329,707) TOTAL INVESTMENTS (Cost $13,201,602) - 96.67% $ ADR - American Depository Receipt ETF - Exchange-Traded Fund PLC - Public Limited Company (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of September 30, 2012. (d) Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (j) Investment Valuation - Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered investment companies that are money market funds are valued at the net asset value. Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price. The securities valued using quoted prices in active markets are classified as Level 1 investments. Securities not listed on an exchange are valued at the last sale price as of the close of the New York Stock Exchange. Non-exchange listed securities that do not trade on a particular day are valued at the average of the closing bid and asked prices. These securities, which include corporate bonds, are classified as Level 2 investments. When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used. Options purchased in an active market are classified as Level 1 investments, but options not listed on exchange are classified as Level 2 investments. Securities for which there are no such valuations are valued at fair value as determined in good faith by the Adviser under the supervision of the Board of Trustees. The Adviser may, in accordance with policies adopted by the Board of Trustees, value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of market value as determined in good faith by the Adviser. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its net asset value (NAV) may differ from quoted or published prices for the same securities. In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized if the securities were sold. At September 30, 2012, securities fair valued in good faith represented 0.02% of net assets using the absolute value of long investments and written option contracts. Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market. Short-term investments are carried at amortized cost, which approximates fair value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of September 30, 2012. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2012. Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks * $ $
